226 F.2d 498
56-1 USTC  P 9192
Alex S. BIRNS, Appellant,v.UNITED STATES of America, Appellee.
No. 12439.
United States Court of Appeals Sixth Circuit.
Oct. 18, 1955.

Henry C. Lavine, Cleveland, Ohio, for appellant.
Sumner Canary, U.S. Atty., Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment of conviction and sentence of three years imprisonment pronounced on the verdict of a jury has been considered upon the record and upon the briefs and oral arguments of attorneys for appellant and appellee, respectively;


2
And the court being of opinion that there is substantial evidence to support the verdict that appellant was guilty of income tax evasion; and no error being found in the charge of United States District Judge McNamee, in his rulings upon evidence and in his conduct of the trial;


3
The judgment and commitment of the district court is affirmed.